1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
8    DENNIS CURTIS HISLE,                              )   Case No. 1:17-cv-01400-LJO-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )   ORDER DENYING PLAINTIFF’S MOTION IN
10            v.                                           LIMINE, WITHOUT PREJUDICE
                                                       )
                                                       )
11   MARLYN CONANON, et al.,
                                                       )   [ECF No. 70]
12                    Defendants.                      )
                                                       )
13                                                     )

14            Plaintiff Dennis Curtis Hisle is appearing pro se and in forma pauperis in this civil rights action

15   pursuant to 42 U.S.C. § 1983.

16            Currently before the Court is Plaintiff’s motion in limine, filed June 17, 2019. Plaintiff seeks

17   an order to exclude his arrest and conviction. Plaintiff’s motion appears to be a motion in limine in

18   anticipation of trial, which has not yet been scheduled, and Defendant Conanon has filed a motion for

19   summary judgment on this same date. Therefore, Plaintiff’s motion in limine is not ripe for review

20   and is denied, without prejudice, as premature.

21
22   IT IS SO ORDERED.

23   Dated:        June 18, 2019
24                                                         UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                           1
